Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/872,346, STACKED-PLATE TYPE MOBILE DEVICE SUPPORT STAND, filed on 5/11/20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is repetitive of claim 2 and it should be canceled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 4,607,817 to Aquino.
	Aquino teaches a stand comprising a support plate (12) and a mobile device abutting plate (14).  The support plate and the mobile device abutting plate having a first longitudinal bent portion (18) therebetween.  The stand includes a base plate (22) having a stopper plate (24).  The base plate and the stopper plate having a second longitudinal bent portion (26).  The base plate and the mobile device abutting plate having a third longitudinal bent portion (20) therebetween.  Wherein the stacked plate type mobile device support stand is folded (see figure 2), the support plate is bent to the mobile device abutting plate, the base plate is bent to the stopper plate and the base plate is bent to the mobile device abutting plate by using the first longitudinal bent portion, the third longitudinal bent portion and the second longitudinal bent portion respectively so that the support plate, the mobile device abutting plate and the base plate can be folded into a stacked plate form.   When the stacked-plate type mobile device support stand is opened, the first longitudinal bent portion is bent to unfold the support plate, and the third longitudinal bent portion is bent to unfold the mobile device abutting plate, and the second longitudinal bent portion is bent to unfold the stopper plate, and the stopper plate supports the support plate to form a mobile device support stand in a triangular mode (see figure 3).  The stopper plate further has a bonded plate (28) extending thereform, the stopper plate and the bonded plate having a fourth longitudinal bent portion (30) therebetween.  The bonded plate is attached to the support plate. 


s 1-2, 4 and 8 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 5,413,305 to Leeb.
	Leeb teaches a stand comprising a support plate (40) and a mobile device abutting plate (20).  The support plate and the mobile device abutting plate having a first longitudinal bent portion (50) therebetween.  The stand includes a base plate (22) having a stopper plate (54).  The base plate and the stopper plate having a second longitudinal bent portion (44).  The base plate and the mobile device abutting plate having a third longitudinal bent portion (24) therebetween.  Wherein the stacked plate type mobile device support stand is folded (see figure 3), the support plate is bent to the mobile device abutting plate, the base plate is bent to the stopper plate and the base plate is bent to the mobile device abutting plate by using the first longitudinal bent portion, the third longitudinal bent portion and the second longitudinal bent portion respectively so that the support plate, the mobile device abutting plate and the base plate can be folded into a stacked plate form.   When the stacked-plate type mobile device support stand is opened, the first longitudinal bent portion is bent to unfold the support plate, and the third longitudinal bent portion is bent to unfold the mobile device abutting plate, and the second longitudinal bent portion is bent to unfold the stopper plate, and the stopper plate supports the support plate to form a mobile device support stand in a triangular mode (see figure 5).   The mobile device abutting plate has at least one clip (26). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aquino in view of US Patent Application Publication # 2016/0338487 to McGrane et al.
	Aquino teaches the mobile device abutting plate but fails to teach the plate comprises one clip.  McGrane et al. teaches the clip (28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the clip to Aquino’s plate as taught by McGrane et al. to “support the mobile device” (section 0027 in McGrane et al.’s invention).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aquino in view of US Patent Application Publication # 2016/0377220 to Lin
	Aquino teaches the support plate, mobile device abutting plate and the base plate but fails to teach the support plate, mobile device abutting plate and the base plate having a magnet.  Lin teaches the magnetic (210, 120, section 0026).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added magnetic to Aquino’s support plate, mobile device abutting plate and the base plate as taught by Lin to support the weight of the plate and electronic device (see Lin’s specification, section 0027).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Leeb in view of US Patent Application Publication # 2016/0377220 to Lin
Leeb teaches the support plate, mobile device abutting plate and the base plate but fails to teach the support plate, mobile device abutting plate and the base plate having a magnet.  Lin teaches the magnetic (210, 120, section 0026).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added magnetic to Leeb’s support plate, mobile device abutting plate and the base plate as taught by Lin to support the weight of the plate and electronic device (see Lin’s specification, section 0027).

	
Allowable Subject Matter
Claims 3, 6-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent # 4,709,895 to Mardak
US Patent # 3,410,516 to Criswell
US Patent # 5,722,628 to Menaged
US Patent Application Publication # 2008/0230672 to Pachowski
US Patent # 4,105,182 to Jacobson
The cited references above teach the support stand. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        9/10/21